Dear Mr. Martin:
This opinion is in response to your question asking the following:
    Can law enforcement agencies, particularly the arresting agency, utilize arrest record information, namely fingerprints and mugshots, for investigative purposes
when they are carried in "closed status" pursuant to provisions of RSMo 610.100, Sunshine Law?
Section 610.100, RSMo 1978, provides in pertinent part as follows:
         If any person is arrested and not charged with an offense against the law within thirty days of his arrest, all records of the arrest and of any detention or confinement incident thereto shall thereafter be closed records to all persons except the person arrested.
The issue of when, if ever, records which are "closed" under § 610.100 may be disclosed to persons other than the arrestee has been considered in several past opinions of this office. In our Opinion No. 299 (9/28/73, McNeal), enclosed, we said that when records are closed under this statute "the arresting agency and any other public governmental body lawfully possessing those records must keep them closed to the general public and may use them internally only for purposes of litigation." In an addendum by letter to this opinion (6/22/78, Carnes), enclosed, it was further explained that the term "litigation" was intended to refer only to a criminal prosecution of the arrestee for the charge arising out of the arrest. These conclusions, which we hereby readopt, are dispositive of the present issue. Since arrest record information, including fingerprints and mugshots, are clearly contained within the language "all records of arrest and of any detention or confinement incident thereto" in §610.100, and since such information which is "closed" under this statute may be used only for the prosecution of the offense arising from the arrest, the conclusion is manifest that such records, fingerprints and mugshots may not be used in connection with a subsequent criminal investigation or in any other manner not relating to the prosecution for the offense for which the arrest was made.
Conclusion
It is the opinion of this office that arrest record information, including fingerprints and mugshots, which are "closed" pursuant to § 610.100, RSMo 1978, may not be used in connection with a subsequent criminal investigation or in any other manner not relating to the prosecution for the offense for which the arrest was made.
The foregoing opinion, which I hereby approve, was prepared by my Assistant, John M. Morris.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosures: Op. No. 299 9/28/73, McNeal Addendum to Op. No. 299 6/23/78, Carnes